ill

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Jason Earl J0nes,
Plaintiff,
v. : Civil Acti0n No. 09-849 (UNA)

United States of America et al.,

HLED

Defendants. ,- t
~1¢1*4252@09
CLER* U.S.D{S]'R}CT
MEMoRANi)UM oP1NioN m “"”°FCOLuiZ‘z°i‘/{RT

Before the court is the plaintiffs application to proceed in forma pauperis and a first
amended pro se complaint. The application will be granted and the first amended complaint,
allowed as of right, dismissed as frivolous.

This case was provisionally opened while awaiting submission of the certified trust fund
account statement from the plaintiff, a prisoner. The trust fund account has been submitted and
the court finds the plaintiff eligible to proceed in forma pauperis.

The lengthy first amended complaint, allowed as of right, identifies two plaintiffs: the
Jason Earl Jones Trust and Jason Earl Jones, the former being a "self governing dominion under
trusteeship" that "maintains a maritime lien over the natural body of the sovereign/defendant
Jason Earl Jones." Compl. at l (punctuation omitted). Relying on a theory "pursuant to the
domestic common law of Califomia holding that any judgment entered against a non-consenting
sovereign is L)_Q," the complaint asserts that the individual plaintiff is a sovereign who has not
consented to his incarceration or to the seizure of his property. Id. at 3 (emphasis in the original).

As relief, among other things, the complaint seeks a "preliminary injunction" deeming that "any

interest in the sovereign’s natural body" to be a "proceed of racketeering activity and thus
forfeited." Ia'. at 27. The complaint also, inconsistently, asserts that it is not a challenge to the
plaintiffs criminal conviction. Id. at 3.

Because our system of law does not consider individual persons to be sovereigns shielded
from suit except by consent, and this complaint states no discernible claim upon which relief may
be granted, it will be dismissed pursuant to 28 U.S.C. § l9l5A(b)(l). A separate order

accompanies this memorandum opinion.

@-é=-

Date: United States District Judge

C=/-ls7o‘3